          Case 1:20-cr-00352-JMF Document 12 Filed 07/29/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      July 27, 2020


By ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Tymel Abrams, 20 CR 352 (JMF)

Dear Judge Furman,

        The Government writes on behalf of the parties and in response to the Orders of the Court
dated July 20, 2020 and July 23, 2020. The parties respectfully request an adjournment of
approximately sixty days of the initial appearance scheduled for August 3, 2020 to a date and time
that is convenient for the Court. In the interim, with the prior referral of the Court, the parties
anticipate appearing in magistrate court for an arraignment on the indictment during the week of
August 3, 2020, at which time the Government, with the consent of the defendant, who is detained
at the Metropolitan Detention Center, will request an exclusion of time under the Speedy Trial Act
through the date of any adjournment of the initial appearance before the Court. Cognizant of the
ongoing impact of the coronavirus pandemic on the operations of the courthouse and the wellbeing
of all participants in any appearance, whether conducted on an in-person or remote basis, the
parties request this adjournment to permit the Government to provide discovery and to afford the
defendant time in which to consider any possible pre-trial motions. At present, the Government
anticipates that it will require approximately thirty days to make initial disclosure to the defendant
of discoverable materials that consist principally of numerous audio and video recordings of a
series of controlled operations obtained from multiple cameras and numerous recorded telephone
calls, data extracted from a social media account of the defendant, and data extracted from certain
devices seized from the defendant’s residence at the time of his arrest, which data is not yet fully
processed. The parties respectfully request that the Court defer setting a schedule for any pre-trial
motions and a trial until the date of any adjournment of the initial conference at which time the
parties expect to be in a position to advise the Court on any contemplated pre-trial motions as well
as the possibility of a pre-trial disposition. Finally, prior to the date of any adjournment of the
          Case 1:20-cr-00352-JMF Document 12 Filed 07/29/20 Page 2 of 2

                                                                                           Page 2


initial conference, the defendant requests leave to approach the Court should the defendant identify
any grounds on which to submit a renewed application for bail.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney



                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

cc: Christopher Flood, Esq. (Counsel to Defendant Tymel Abrams) (by ECF)



        As directed by the Court's deputy, Ms. Smallman, on July 14, 2020, the defendant
        should have been arraigned and presented before the Magistrate Judge already. The
        Court is unsure why the parties waited 2 weeks before raising the issue, but in any event
        they should proceed to have the defendant arraigned as soon as possible in magistrate
        court. The pretrial conference before the Court is hereby ADJOURNED to October 7,
        2020, at 2:30 p.m., at which time the Court will set a motion deadline and discuss trial.
        The Government shall produce discovery within one month of today. Finally, the Court
        excludes time under the Speedy Trial Act between today and October 7, 2020, finding
        that the ends of justice served by excluding that time outweigh the interests of the
        defendant and the public in a speedy trial to permit the Government to produce
        discovery and the defendant and counsel to review it.

        The Clerk of Court is directed to terminate ECF No. 11.

                                       SO ORDERED.




                                                  July 28, 2020
